t c memo united_states tax_court sheryl d bumpus petitioner v commissioner of internal revenue respondent docket no filed date yale f goldberg and mitzi l torri for petitioner david a winsten for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the issue for decision is whether petitioner who was an officer and shareholder of a closely_held_corporation is entitled to a deduction for a lease cancellation fee the fee paid to release the corporation from liability under a lease - - findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in glendale arizona during petitioner was employed as a sales representative for two companies that manufactured construction materials she was an independent_contractor for one and an employee of the other with the assistance of legal counsel petitioner and richard schuster a long-time friend with metal fabrication experience incorporated drywall cornerbead inc drywall according to drywall's articles of incorporation which were filed date the corporation was organized for the purpose of transacting any and all lawful business for which corporations may be incorporated under the laws of the state of arizona its initial purpose was to conduct in the state of arizona the business of manufacturing and distributing drywall and plastering products petitioner opened a checking account for drywall and deposited dollar_figure of her money into the corporation's account an arizona sales_tax exemption_certificate was issued to drywall as was a federal employer_identification_number drywall secured workers'_compensation insurance although the corporation had no employees other than its officers - - in date drywall as the lessee and marchant corporation marchant as the lessor entered into a lease agreement for certain industrial property the lease the property was to be used by drywall for manufacturing and distribution purposes the term of the lease wa sec_3 years beginning on date base rent which increased from year-to-year was initially dollar_figure per month a dollar_figure security deposit was due when the lease was signed but the deposit was not made at that time petitioner and mr schuster signed the lease as officers of drywall neither signed the lease in an individual capacity corwon j finley petitioner's personal friend and business_associate was a guarantor on the lease as wass a corporation that he apparently controlled by checks dated date drawn on her personal checking account and made payable to marchant petitioner made the security deposit reguired under the lease and paid the first month's rent which was due august the rent check was for dollar_figure the parties did not explain why the amount was higher than required under the lease soon after the lease was signed mr schuster decided that he no longer wanted to be involved with drywall petitioner believed that she could not successfully operate drywall without mr schuster and decided to abandon the project - the lease was canceled and drywall was released from liability under the lease in return for the payment of dollar_figure the lease cancellation fee the lease cancellation fee was paid_by cashier's check made payable to marchant the cashier's check was purchased by mr finley either in his individual capacity or as an officer of a corporation that he controlled mr finley delivered the check to petitioner who in turn delivered it to marchant drywall was dissolved on date drywall did not issue stock conduct an organizational meeting adopt bylaws or file a federal_income_tax return the balance in drywall's checking account petitioner's initial dollar_figure deposit was withdrawn by petitioner and the account was closed petitioner's federal_income_tax return was timely filed on a schedule c included with that return petitioner reported various items attributable to her self-employment as an independent sales representative relevant for our purposes on that schedule c she claimed a dollar_figure deduction for rent on business property of this amount dollar_figure was disallowed in the notice_of_deficiency because petitioner did not establish that the expense was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to her business other adjustments made in the notice_of_deficiency have been resolved by the parties - opinion the rent deduction claimed on petitioner's return is attributable to the lease and takes into account the security deposit rent for the first month and the lease cancellation fee the balance of the deduction dollar_figure has not been identified the controversy between the parties focuses on whether petitioner is entitled to include the lease cancellation fee in the rent deduction although the lease cancellation fee was paid with a cashier's check purchased by mr finley petitioner considers that the payment was made by her according to petitioner she in effect borrowed the funds from mr finley and repaid him over a period of time petitioner contends that the deduction is allowable under sec_162 ’ which in general allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business respondent argues that petitioner is not entitled toa deduction for the lease cancellation fee because the fee was not paid_by her according to respondent the fee was paid_by mr finley as the guarantor on the lease respondent further argues that the fee even if paid_by petitioner was an expense of ‘section references are to the internal_revenue_code_of_1986 as amended and in effect for the year rule references are to the tax_court rules_of_practice and procedure -- - drywall and if deductible could only be deducted by drywall because we agree with respondent on this point we need not address the controversy between the parties as to whether the lease cancellation fee should be considered to have been paid_by petitioner or mr finley a corporation formed for legitimate business purposes is an entity separate from its shareholders see 319_us_436 furthermore the business of a corporation is separate and distinct from the business of its shareholders see id 308_us_488 80_tc_27 affd without published opinion 747_f2d_1463 5th cir consequently a shareholder generally is not entitled to a deduction for the payment of corporate expenses see deputy v du pont supra 47_tc_483 petitioner agrees with these general legal principles but argues that the principles do not apply because drywall's existence should be disregarded for federal_income_tax purposes according to petitioner drywall did not take sufficient if any_action to further its corporate business_purpose we disagree a corporation will be recognized for federal_income_tax purposes as a taxable entity separate from its shareholders if the purpose of incorporation was the equivalent of business activity or the corporation carried on business after - incorporation see moline properties inc v commissioner supra drywall's corporate existence was effective as date the date that its articles of incorporation were filed see ariz rev stat sec repealed effective date drywall was incorporated in connection with petitioner's intention to start a business her decision to conduct the business in corporate form was deliberate reasoned and made with the assistance of legal counsel thereafter drywall opened a checking account obtained an arizona sales_tax exemption_certificate was issued a federal employer_identification_number and secured workers'_compensation insurance through the lease drywall arranged for a physical plant that furthered its manufacturing and distribution objectives the obligation to make the lease cancellation fee arose under the lease because petitioner did not sign the lease in her individual capacity she enjoyed the limited_liability aspect of the corporate form of business which no doubt was one of the reasons that drywall was established any obligation legal or otherwise that petitioner might have owed to mr finley in connection with the lease cancellation fee did not arise from the lease --- - having elected to conduct the business in corporate form petitioner is bound by the federal_income_tax consequences of that election see 308_us_473 drywall's corporate existence cannot be disregarded for federal_income_tax purposes and petitioner's argument that it should be is rejected because the lease cancellation fee was an expense of drywall petitioner is not entitled to include the payment of the fee in the rent expense deduction claimed on her return respondent's determination in this regard is sustained to reflect the foregoing and the concessions of the parties decision will be entered under rule
